Citation Nr: 1707524	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  14-07 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to January 15, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran had active duty in the United States Air Force from April 1998 to July 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In September 2015, the Board denied a disability rating greater than 30 percent for depressive disorder not otherwise specified (NOS) prior to January 15, 2013 and greater than 50 percent from January 15, 2013 as well as denied entitlement to TDIU prior to January 15, 2013.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2016 order, the Court granted a Joint Motion for Partial Remand (JMR) vacating that portion of the Board's decision which denied TDIU and remanding it to the Board for another decision, taking into consideration the matters raised in the JMR.  The appeal with respect to higher disability ratings for depressive disorder NOS was dismissed and is no longer before the Board.

As discussed below, the Board finds that further development of the TDIU claim is necessary, and remand is required.  As such, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.

REMAND

As noted in the Introduction, the Court granted a JMR in which the Veteran and the VA Secretary (the parties) agreed that the Veteran's TDIU claim should be returned to the Board.

The parties found that the Board failed to obtain and address potentially favorable Social Security Administration records.  They referred to records provided by the Veteran, and attached to her brief, indicating that SSA disability benefits based in part on her depressive disorder, were awarded effective December 29, 2009.  The parties agreed that the failure to obtain and address these records was error and, at a minimum, rendered inadequate the Board's statement of reasons and bases in support of its decision.  

Based on the foregoing, and consistent with the Court's September 2016 Order, the Board finds that this matter should be remanded to obtain a copy of the SSA decision granting disability benefits and the supporting medical records upon which the award was based.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

While the appeal is in remand the Board finds that a retrospective opinion that considers the impact the Veteran's depressive disorder, alone and combined with her various service-connected disabilities, had on her ability to perform substantially gainful employment for the period prior to January 15, 2013 would be helpful in resolving the claim.  Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (holding the need for a combined-effects medical examination report or opinion with regard to multiple-disability TDIU entitlement decisions is to be determined on a case-by-case basis).

The Board also notes that prior to January 15, 2013 the Veteran does not meet the schedular requirements for TDIU under 38 C.F.R. § 4.16(a).  So, should the evidence shows that her service-connected disabilities alone preclude substantially gainful employment, the file must be referred to the Director of Compensation Services for consideration of an extraschedular TDIU under 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete copies of any determination(s) awarding SSA disability benefits to the Veteran as well as the medical records that served as the basis for any such decision(s).  

2.  Send the claims file to an appropriate medical specialist or specialists for review and a retrospective opinion on the occupational impairment resulting from the Veteran's service-connected disabilities for period prior to January 15, 2013.  

Based on a review of the record, the examiner should provide an opinion as to whether, without regard to age or the impact of any nonservice-connected disabilities, it is at least as likely as not (50 percent probability or more) that the service-connected disabilities, either separately or in combination, prevented the Veteran from securing and following substantially gainful employment consistent with her education and occupational experience prior to January 15, 2013. 

During the relevant period of time, the examiner is advised that prior to January 15, 2103 service-connection has been in effect for at least 19 disabilities including depressive disorder, dysphonia/hoarseness, cervical strain, lumbosacral strain, right mild subacromial bursitis, left shoulder surgery residuals with strain, and postoperative changes and multilevel disc disease of the lumbar spine.  Each service-connected disability must be considered in the rendered opinion.

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.

3.  After undertaking any other development deemed essential in addition to that specified above, readjudicate the claim on appeal.  If it is determined that prior to January 15, 2013, the Veteran was unemployable due to her service-connected disabilities, refer the claim of entitlement to a TDIU to the Director of Compensation and Pension Services for consideration of assignment of a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b).  

4.  If the decision is adverse to the Veteran, issue a supplement statement of the case and allow the appropriate time for response.  Then, return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


